DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Ushiwata et al (US 20140102752) in view of Shimizu et al (JP 2012-224714) maintained and therefore it is proper to make this rejection FINAL.
Drawings
2.	The drawings filed on December 5, 2019 have been accepted.  
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6-9, 12-13 and new claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiwata et al (US 20140102752), cited in IDS in view of Shimizu et al (JP 2012-224714), both cited in the previous Office Action
Amendments to claims 1, 4, 6-9, 12-13 and new claims 14-17 are considered. 
Regarding amendment to claims 1, 4, 6-9 and 12-17, Shimizu teaches an insulated electric wire comprising a conductor, a porous layer and an outer solid layer. 

In reference to claim 17, Shimizu teaches that topcoat layer can be formed from silicone.
 The coating resin can be formed from polyimide.
The porosity of the layer above is within the range of 15 to 30% (see claim 7) and its thickness is 30 um. Shimizu discloses that in order to lower the dielectric constant of the insulating film it is advantageous to make the film porous.
Therefore, it would have been obvious to a person of ordinary skills in the art to use porous insulating film in a wire composition in order to lower its dielectric constant.
Note that Shimizu does not teach modulus values for its porous layer as they recited in claims 4, 6-9 and 12-16.
However, the reference discloses a porous polyimide, which can replace a solid layer disclosed by Ushiwata (the primary reference). The latter reference teaches a polyimide with exactly the same structure as one used by Applicant (see Table 1 and claim 1).

"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)



The rejection can be found in the NON-FINAL office action mailed 6/02/2021 and is herein incorporated by reference
Response to Arguments

4.	Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. 

Applicant submits that Ushiwata does not teach a porous layer. Shimizu is merely cited for a porous polyimide layer. Shimizu is silent that the insulating film includes a polyimide solid layer and a polyimide porous layer.
This is incorrect. Ushiwata teaches two different insulating layers. Shimizu clearly discloses a porous polyimide layer used along with a topcoat layer. Moreover, the reference teaches that in order to lower the dielectric constant of the insulating film it is advantageous to make the film porous (see rejection  above).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765